

115 HR 7237 IH: Reserve Component DD–214 Act of 2018
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7237IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Kelly of Mississippi (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to ensure that the final pay and certificate of discharge or
			 release for a reserve member of the Armed Forces is ready upon discharge
			 or release of that member from active status.
	
 1.Short titleThis Act may be cited as the Reserve Component DD–214 Act of 2018. 2.Final pay and certificate of discharge or release for reserve members of the Armed Forces upon discharge or release from active statusSection 1168 of title 10, United States Code, is amended—
 (1)in the heading, by inserting or active status after active duty; and (2)in subsection (a)—
 (A)by inserting (1) before A member; (B)by striking an armed force and inserting the armed forces (including the reserve components);
 (C)by inserting or active status after active duty the first place it appears; (D)by striking his discharge certificate or certificate of release from active duty, respectively, and inserting the appropriate certificate;
 (E)by striking his final pay or a substantial part of that pay, and inserting the final pay of the member (or a substantial part of that pay); (F)by striking him or his next of kin or legal representative and inserting the member (or the next of kin or legal representative of the member); and
 (G)by adding at the end the following new paragraph (2):  (2)In paragraph (1), the term appropriate certificate means the following:
 (A)In the case of a member being discharged, a discharge certificate. (B)In the case of a member being released from active duty, a certificate of release from active duty.
 (C)In the case of a member being released from active status, a certificate of release from active status..
				